Citation Nr: 1718306	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1957 to June 1980, including combat service in Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2017.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss is related to acoustic trauma in active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, the Board is granting in full the benefits sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.   

II.  Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show that his hearing was normal until June 1979.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
40

The Veteran's pure tone thresholds were 45 decibels at 6000 Hz.  Then, in February 1980, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
--
45

In February 1980, upon separation, the Veteran reported hearing loss in his report of medical history.  

The Veteran underwent a VA examination in March 2011.  At that time, the examiner noted that the Veteran had normal hearing at audiograms performed in April 1968, September 1969, May 1970, July 1972, and June 1973.  The examiner noted that in April 1978, the Veteran had slight hearing loss at 6000 Hz in the right ear and mild hearing loss at 4000 Hz and 6000 Hz in the left ear.  The examiner also noted that there was mild hearing loss at 4000 Hz and 6000 Hz in the right ear and moderate hearing loss at 6000 Hz in the left ear in June 1979.  In February 1980, at retirement, the Veteran had mild right ear hearing loss at 4000 Hz and moderate left ear hearing loss at 4000 Hz.  The examiner also noted that, in July 2005 and December 2010, the Veteran had asymmetric mid and high frequency hearing loss, worse in the left ear.  

On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
35
60
65
90

Speech audiometry revealed speech recognition ability of 60 percent in the left ear.  The diagnosis was sensorineural hearing loss normal to profound; the examiner noted that the Veteran's hearing was normal through 500 Hz with mild-to-profound hearing loss at 1000 Hz and above.  The examiner opined that the Veteran's left ear hearing loss is less likely as not caused by or a result of the in-service noise exposure.  The examiner indicated that the service medical records showed that the Veteran's onset of hearing loss in the left ear occurred between his second and third periods of active duty with no standard threshold shift in the left ear during the third period of service.  The examiner found that the Veteran's right ear hearing loss was at least as likely as not related to service due to the standard threshold shift the Veteran experienced in his right ear during the third period of service.  

As an initial matter, a current disability of left ear hearing loss is demonstrated by the Veteran's medical treatment records and the March 2011 examination report.  These records show the Veteran has a currently diagnosed left ear hearing loss.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence also shows that an in-service exposure to loud noises is conceded.  Specifically, the Veteran served an over 20 year career in the United States Army, to include service in Vietnam for which he was awarded a Purple Heart, Combat Infantryman Badge, Army Commendation Medal, a Bronze Star Medal, and a Bronze Star Medal with "V" device, among other commendations and awards.  As such, acoustic trauma is conceded.  38 U.S.C.A. § 1154(b).  

Finally, though the March 2011 VA examiner found that the Veteran's left ear hearing loss was less likely than not related to the Veteran's period of service, the Board notes that he rested that opinion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   That is, the examiner mistakenly believed that there were periods of time between each of the Veteran's periods of active duty service during which the Veteran was a civilian.  During the February 2017 Board hearing before the undersigned, the Veteran's representative clarified that the Veteran served from August 19, 1957, to June 30, 1980.  (See Hearing Transcript p. 6).  Further, upon a closer review of the record, to include several DD Form 214s that are associated with the claims file, the Board finds that the Veteran served from August 1957 to June 1980 without a break in service.  Thus, the degradation in his hearing from 1957 to 1980 occurred during his active duty service.  In this case, the Veteran complained of hearing loss at separation in February 1980 and his audiograms from June 1979 and February 1980 showed hearing loss for VA purposes at 4000 Hz during service.  The Board finds that the Veteran's left ear hearing loss had its onset in service and persisted after service.  Thus, service connection for left ear hearing loss is warranted.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


